 


 HR 2444 ENR: Eastern European Security Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2444 
 
AN ACT 
To authorize the Secretary of State to make direct loans under section 23 of the Arms Export Control Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eastern European Security Act. 2.Sense of CongressIt is the sense of Congress that it is in the national security interest of the United States to— 
(1)deter aggression against North Atlantic Treaty Organization (NATO) allies by Russia or any other adversary; (2)assist NATO allies in acquiring and deploying modern, NATO interoperable military equipment and reducing their dependence on Russian or former Soviet-era defense articles; 
(3)ensure that NATO allies meet alliance defense commitments, including through adequate investments in national defense; (4)supplement existing grant assistance to key allies through foreign military financing loans, at rates competitive with those already available on commercial markets, to purchase NATO-interoperable military equipment; and 
(5)work to maintain and strengthen the democratic institutions and practices of all NATO allies, in accordance with the goals of Article 2 of the North Atlantic Treaty. 3.Foreign military loan authority (a)In generalBeginning in fiscal year 2021, subject to the notification requirements under subsection (b) and to the availability of appropriations, the President, acting through the Secretary of State, is authorized— 
(1)to make direct loans under section 23 of the Arms Export Control Act (22 U.S.C. 2763) to NATO member countries that joined the alliance after March 1, 1999, notwithstanding the minimum interest rate required by subsection (c)(1) of such section; and (2)to charge fees for such loans under paragraph (1), which shall be collected from borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974, and which may be used to cover the costs of such loans as defined in section 502 of the Congressional Budget Act of 1974. 
(b)NotificationA loan may not be made under the authority provided by subsection (a) unless the Secretary of State submits to the appropriate congressional committees a certification, not fewer than fifteen days before entering into an agreement to make such loan, that— (1)the recipient country is making demonstrable progress toward meeting its defense spending commitments in accordance with the 2014 NATO Wales Summit Declaration; and 
(2)the government of such recipient country is respecting that country’s constitution and upholds democratic values such as freedom of religion, freedom of speech, freedom of the press, the rule of law, and the rights of religious minorities. (c)RepaymentA loan made under the authority provided by subsection (a) shall be repaid in not more than 12 years, but may include a grace period of up to 1 year on the repayment of the principal. 
(d)Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 